This appeal is from a verdict for $1100, divided equally between appellees, the father and mother of Ed. C. King, who was killed in the summer of 1888, while working in appellant's yard at Greenville, by being crushed between the cars he was coupling. He was, at the time of his death, about 19 years of age, and had been in the employment of appellant about six weeks. He was first regularly employed as freight brakeman on the road, but about three days before his death was put to work in the yard. He was killed in an attempt to couple a Miller hook to an ordinary drawhead, occasioned by their passing each other. The proof tended to show that work in the yard was more hazardous than on the road; and also that the coupling of a Miller hook to an ordinary drawhead was extra hazardous, because they were not made for each other, and were liable to pass and crush the brakeman. There was also some evidence of defects in the Miller hook, though it did not distinctly appear that these defects caused the accident. The proof tended to show, that the deceased was inexperienced in this kind of work, and that this fact, together with his minority, was known to the servants and agents of appellant who had power to employ him, and who put him to work in the yard and directed the manner of his service. The proof tended to show, that J.B. Turentine, yard foreman, who put deceased to work in the yard, warned him that the service there was more hazardous than on the road, and that he explained (in what manner and to what extent the proof does not show) the danger of coupling the Miller hook with the ordinary drawhead. It does appear from his testimony that he could not state that he informed the deceased that the Miller hook and drawhead would pass each other. The proof also tended to show, that the Miller hook in question was the only one then in use by appellant in its Greenville yard on its standard gauge cars, it being on one of its passenger coaches. There was evidence that deceased had been employed in railroad service against the consent of his father.
We conclude that the record contains evidence from which it may be inferred that deceased came to his death through the negligence of appellant, without contributory negligence on his part, and that it did not result from the ordinary risks assumed. *Page 125 
The first, second, third, and fifth assignments of error question the correctness of the trial court's rulings in admitting evidence to show that appellant had knowledge of the minority of the deceased. It is undisputed that A.L. Downer, who was station agent and acting yardmaster for appellant, with power to employ and discharge brakemen and switchmen, and whose business it was to employ yardmen, had knowledge at the time the deceased was employed and injured both of his minority and inexperience. J.B. Turentine, yard foreman, believing and having reason to believe that the deceased was a minor, put him to work in the yard, with the consent and sanction of Downer. If there was error therefore in the admission of any of this evidence for the purpose of bringing knowledge to Ed. Stall, train dispatcher, who first employed deceased as brakeman on the road, or for the purpose of charging appellant with knowledge through any other agent or servant, the error was harmless, because, at least through Downer and Turentine, appellant is shown to have had knowledge of this fact.
The sixth, seventh, and eighth assignments of error complain of the refusal of the court below to give the first, second, third, and seventh special charges requested by appellant. In refusing these charges the judge states, among other things, that they were refused because not separately submitted. The first, second, and third seem to have been written upon a sheet of paper which contained also three other special charges, all consecutively numbered. The seventh requested charge was likewise accompanied by a separate requested instruction, numbered eighth. We think the court did not err in refusing to give these instructions for the reasons stated in connection with his endorsement of refusal.
The eighth assignment of error complains of the court's third charge. The proposition submitted under this assignment is this:
"If the servant at the time he is injured knows of the hazard attending the act, he can not recover, no matter how he came by such knowledge. It is not necessary that he should receive the knowledge by a special warning from the master."
This paragraph of the charge was qualified with the statement, in effect, that if the jury found that Ed. King was inexperienced in such duties, and did not know of the danger or peril attendant upon the performance of such duties, and that defendant knew of his want of experience and his ignorance, and that the injury was not caused by the fault or contributory negligence of Ed. King, the jury might find for plaintiff, provided they found the facts constituting negligence on the part of the defendant to exist. We conclude therefore that this assignment, as interpreted by the proposition under it, is not well taken. No further complaint is made of the charge, and the only remaining assignment questions the sufficiency of the evidence to sustain the verdict. *Page 126 
We are of opinion, that the issues were clearly and fairly submitted to the jury by the charge, and that there is evidence to support the verdict. There is therefore nothing left us but to affirm the judgment, and it is so ordered.
Affirmed.
                    ON MOTION FOR REHEARING.